Revised 05/08

                                                               United States Bankruptcy Court
                                                                        Eastern District of Michigan
  In re         Karen Langley                                                                                 Case No.
                                                                                    Debtor(s)                 Chapter        13


                                                           BANKRUPTCY PETITION COVER SHEET

(The debtor must complete and file this form with the petition in every bankruptcy case. Instead of filling in the boxes on the petition requiring
information on prior and pending cases, the debtor may refer to this form.)
                                                                                   Part 1
"Companion cases," as defined in L.B.R. 1073-1(b), are cases involving any of the following: (1) The same debtor; (2) A corporation and any
majority shareholder thereof; (3) Affiliated corporations; (4) A partnership and any of its general partners; (5) An individual and his or her general
partner; (6) An individual and his or her spouse; or (7) Individuals or entities with any substantial identity of financial interest or assets.
Has a "companion case" to this case ever been filed at any time in this district or any other district? Yes      No X
(If yes, complete Part 2.)
                                                                         Part 2
For each companion case, state in chronological order of cases: (Attach supplemental sheets if necessary.)
                           First Case                             Second Case                            Third Case
 Name on petition
 Relationship to this case
 Case Number
 Chapter
 Date filed
 District
 Division
 Judge
 Status/Disposition

(Pending, confirmed & still open, confirmed & closed, dismissed before/after confirmation, discharged, etc.)
If the present case is a Chapter 13 case, state for each companion case:
 Attorney
 Legal fee              $                                         $                                                      $
 Proposed legal fee in this case     $
Changes in circumstances which lead the debtor to reasonably believe that the current plan will be successful.



                                                        Part 3 - In a Chapter 13 Case Only
The Debtor(s) certify, re: 11 U.S.C. § 1328(f):
    [indicate which]
              Debtor(s) received a discharge issued in a case filed under Chapter 7, 11, or 12 during the 4-years before filing this case.
              Debtor(s) did not receive a discharge issued in a case filed under Chapter 7, 11, or 12 during the 4-years before filing this case.
              Debtor(s) received a discharge in a Chapter 13 case filed during the 2-years before filing this case.
              Debtor(s) did not receive a discharge in a Chapter 13 case filed during the 2-years before filing this case.

I declare under penalty of perjury that I have read this form and that it is true and correct to the best of my information and belief.
 /s/ Karen Langley                                                                                             /s/ David Ross Ienna
 Karen Langley                                                                                                 David Ross Ienna P77170
 Debtor                                                              Debtor                                    Debtor's Attorney

 Date:      November 28, 2018                                                                                  Jaafar Law Group PLLC
                                                                                                               1 Parklane Blvd
                                                                                                               Suite 729E
                                                                                                               Dearborn, MI 48126
                                                                                                               888-324-7629
                                                                                                               david@fairmaxlaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                   18-55964-pjs                Doc 4          Filed 11/28/18          Entered 11/28/18 13:46:29              Page 1 of 1
